Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 7, 2019

                                       No. 04-18-00868-CV

                                    Clifford Reed LEONARD,
                                             Appellant

                                                 v.

                                       Prunella LEONARD,
                                             Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI16519
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER
        Appellant’s brief was due to be filed by January 2, 2019. Neither the brief nor a motion
for extension of time has been filed. Appellant is therefore ORDERED to file, within fifteen (15)
days of the date of this order, his brief and a written response reasonably explaining: (1) his
failure to timely file a brief, and (2) why appellee is not significantly injured by appellant’s
failure to timely file a brief. If appellant fails to timely file a brief and the written response, we
will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
APP. P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with court order).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court